Citation Nr: 0405011	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  98-05 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to service connection for human immunodeficiency 
virus (HIV) related illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel






INTRODUCTION

The appellant had active military service from June 1982 to 
April 1986.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  The appellant filed a notice of 
disagreement with that rating decision in January 1998.  
Following the issuance of a statement of the case to the 
appellant in February 1998, he perfected his appeal to the 
Board by timely filing a substantive appeal in April 1998.  

In May 1999, the Board remand the claim for additional 
development.  Following completion of that development, the 
Board issued a decision in May 2000, which denied the claim.  
In October 2000, the appellant and the Secretary of VA filed 
a Joint Motion for Remand that was granted by the United 
States Court of Appeals for Veterans Claims (Court) in an 
October 2000 Order, which vacated the Board's May 2000 
decision and remanded the claim.  

In February 2001, Board again remanded the claim for 
additional development.  After the requested development was 
completed, the Board issued another decision, in January 
2003, that again denied the claim.  The appellant and the 
Secretary filed a Joint Motion for Remand in September 2003 
that was granted by the Court in a September 2003 Order, 
which vacated the Board's January 2003 decision and remanded 
the claim for re-adjudication consistent with the Motion.  


REMAND

In the October 2000 Joint Motion for Remand, it was agreed 
that a VA examination was required to clarify whether the 
appellant's HIV originated during his military service.  No 
such examination was performed.  In the September 2003 Joint 
Motion for Remand, VA and the appellant agreed that the claim 
needed to be remanded for compliance with the October 2000 
Joint Motion for Remand under the Court's decision in Stegall 
v. West, 11 Vet. App. 268, 271 (1998), that held that where 
the remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, which is neither optional nor 
discretionary.  

Furthermore, there has been significant procedural changes in 
the adjudication of claims since the appellant filed his 
claim.  This Remand will also afford an opportunity to 
address those changes.  

Accordingly, the appellant's claim is remanded to the RO for 
the following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, 
the appellant should be notified of what 
evidence VA will develop, and what evidence 
he must furnish.  

2.  After obtaining any appropriate 
authorization, contact the American Red Cross 
for the purpose of requesting any records 
pertaining to blood donations made by the 
appellant between June 1982 and April 1986, 
particularly with regards to any blood drive 
the Red Cross may have conducted at Ft. Hood 
between November 1984 and April 1986, when 
the appellant was stationed there.  All 
records obtained should be associated with 
the claims file.  If the Red Cross has no 
such records, it should be requested to so 
state.  

3.  Contact the medical facility at Ft. Hood, 
Texas, and request any information/records 
pertaining to the appellant's participation 
in any blood drives conducted there between 
November 1984 and April 1986.  All records 
obtained should be associated with the claims 
file.  If the medical facility at Ft. Hood 
has no such records, it should be requested 
to so state.  

4.  After any medical records have been 
received from the Red Cross, the RO should 
schedule the appellant for a VA examination 
to determine the likely etiology of his HIV.  
The entire claims folder and a copy of this 
Remand must be made available to and reviewed 
by the examiner prior to the examination.  
The examiner should be requested to express 
an opinion as to whether it is more likely, 
less likely, or as likely as not that the 
appellant's exposure to HIV occurred during 
his period of military service.  The examiner 
should also be requested to present all 
opinions and findings, and the reasons and 
bases therefor, in a clear, comprehensive, 
and legible manner on the examination report.  

5.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

6.  After the above requested actions have 
been completed, the claim should be re-
adjudicated.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and an 
appropriate period of time to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

